SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

140
KA 14-01680
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PATRICIA BEEBE, DEFENDANT-APPELLANT.


JAMES S. KERNAN, PUBLIC DEFENDER, LYONS (RICHARD W. YOUNGMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (John B.
Nesbitt, J.), rendered September 18, 2014. The judgment convicted
defendant, upon a jury verdict, of reckless endangerment in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: On appeal from a judgment convicting her following a
jury trial of reckless endangerment in the second degree (Penal Law
§ 120.20), defendant contends that her sentence, a one-year jail term,
is unduly harsh and severe. We reject that contention. Although
defendant has no prior criminal record and had been gainfully employed
prior to her arrest on the underlying charges, her conduct in this
case was egregious and endangered the lives of at least two people,
one of whom sustained an injury to her leg. Moreover, it does not
appear from a review of the sentencing minutes and the presentence
report that defendant feels any remorse. Under the circumstances, we
perceive no basis to exercise our power to modify her sentence as a
matter of discretion in the interest of justice (see CPL 470.15 [6]
[b]).

     Defendant failed to preserve for our review her remaining
contention that County Court, in imposing the maximum sentence,
improperly considered the alleged conduct relating to the count of the
indictment for which she was acquitted (see CPL 470.05 [2]). In any
event, that contention is not supported by the record.



Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court